Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 5/11/2022 has been entered. Claim(s) 1-12, 18-32 is/are pending in the application.

Claim Objections
Second claim 30 is objected to because of the following informalities:  The second claim 30 should be claim 31.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 18-24, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abedi (U.S Patent APP Pub 20120082036).

	Regarding claim 1,
Abedi teaches a system for use with a first physical device and a second physical device configured to provide data relating to a patient via a first data stream and a second data stream, respectively, wherein the first data stream comprises a first data type and the second data stream comprises a second data type and excludes the first data type, the system comprising: (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)
a mount module configured to be coupled to the first physical device and the second physical device, wherein the mount module is configured to (i) receive the first data stream and the second data stream, (ii) apply different priority levels to each of the first physical device and the second physical device based on respective data types, including the first data type and the second data type, and (iii) generate a prioritized data stream comprising the first data stream and the second data stream based on the different priority levels assigned to both of the first physical device and the second physical device, wherein, when generating the prioritized data stream, data provided by the first data stream is given a higher priority over data provided by the second data stream; (See fig 11, paragraphs 103-105, Abedi teaches applying  different priority levels depending on the type of data that come into the coordinator and the needs of the devices. The emergency data is sent at the highest qos while nonemergency or nonmedical data is sent at a lower qos)
a patient monitoring device configured to receive the prioritized data stream via a single data connection and to unpack the prioritized data stream into virtual representations of the first data stream and the second data stream, wherein the virtual representations emulate operational characteristics of the first physical device and the second physical device; and  (See paragraphs 73, 74, 94, Abedi teaches a central care monitoring station that tracks and displays the data for different patients to the medical staff at the facilities the prioritized data received via a single connection) 
an interchangeable transport medium module arranged between the mount module and the patient monitoring device, the interchangeable transport medium module configured to transport the prioritized data stream via the single data connection.  (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data)

	Regarding claim 2,
Abedi teaches the system of claim 1, wherein the first data stream comprises physiological data derived from the patient as the first data type and the second data Page 2 of 9Attorney Docket No.: 2017D00005-US-01 stream comprises non-physiological data as the second data type, and wherein the priority level assigned to the first physical device is higher than the priority level assigned to the second physical device.  (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)

	Regarding claim 3,
Abedi teaches the system of claim 1, wherein an operating system performs assignment of the different priority levels to the first physical device and the second physical device.  (See paragraphs 74, 131, Abedi teaches different priority level going to different coordinators/devices)

	Regarding claim 5,
Abedi teaches the system of claim 1, wherein the mount module comprises a first transfer interface configured to emulate operational characteristics of the first data stream received from the first physical device and the second data stream received from the second physical device by translating the first data stream and the second data stream into compatible signal representations for transport using the interchangeable transport medium.   (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data and then displaying the data at a central location for medical personal to monitor)

	Regarding claim 6,
Abedi teaches the system of claim 1, wherein the operational characteristics include at least one: device signals, control lines, or protocols within the first data stream and the second data stream.  (See figures 14-15, paragraphs 111-112, Abedi teaches device signals and protocols qos to transfer data)

	Regarding claim 7,
Abedi teaches the system of claim 6, wherein the first transfer interface is configured to generate the prioritized data stream based on the different priority levels.  (See fig. 10, paragraphs 99-100, Abedi teaches generate first qos based on different priority levels)

	Regarding claim 8,
Abedi teaches the system of claim 6, wherein the mount module further comprises a multiplexer configured to queue the first data stream and the second data stream for generation of the prioritized data stream according to the different priority levels. (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data and then displaying the data at a central location for medical personal to monitor by queuing data at the coordinator)

	Regarding claim 9,
Abedi teaches the system of claim 1, wherein the patient monitoring device comprises a second transfer interface configured to unpack the prioritized data stream into the virtual representations of the first data stream and the second data stream.  (See fig 11, paragraphs 74, 103-104,  Abedi teaches displaying the data at a central location for medical personal to monitor by queuing data at the coordinator)

	Regarding claim 10,
Abedi teaches the system of claim 9, wherein the second transfer interface is configured to process the virtual representations(See figure 11 paragraphs 73-74, Abedi teaches displaying the medical data in virtual format to be viewed) of the first data stream and the second data stream, generate a prioritized response data stream based on the different priority levels, and transmit the prioritized response data stream to the mount module.  (See figure 11, 17, paragraphs 117-120, Abedi teaches  transmitting different priority streams)

	Regarding claim 11,
Abedi teaches the system of claim 10, wherein the mount module further comprises a de-multiplexer configured to deque the prioritized response data stream into a first response data stream and a second response data stream according to the different priority levels.  (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data and then displaying the data at a central location for medical personal to monitor by queuing data at the coordinator)

	Regarding claim 12,
Abedi teaches the system of claim 1, wherein the second physical device is an Ethernet device configured to communicate with a hospital data network.  (See figures 14-15, paragraphs 131, Abedi teaches coordinator communication with the emergency and non-emergency medical and nonmedical devices.)

	Regarding claim 18,
Abedi teaches an apparatus for use with a first physical device, a second physical device, and a patient monitoring device, the first physical device and the second physical device being configured to provide data relating to a patient via a first data stream and a second data stream, respectively, wherein the first data stream comprises a first data type and the second data stream comprises a second data type and excludes the first data type, the apparatus comprising: (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)
a mount module having a first input port coupled to the first physical device and a second input port coupled to the second physical device, wherein the mount module is configured to (i) receive the first data stream and the second data stream, (ii) apply different priority levels to each of the first physical device and the second physical device based on respective data types, including the first data type and the second data type, and (iii) generate a prioritized data stream comprising the first data stream and the second data stream based on the different priority levels assigned to the first physical device and the second physical device, wherein, when generating the prioritized data stream, data provided by the first data stream is given a higher priority over data provided by the second data stream; and (See fig 11, paragraphs 103-105, Abedi teaches applying  different priority levels depending on the type of data that come into the coordinator and the needs of the devices. The emergency data is sent at the highest qos while nonemergency or nonmedical data is sent at a lower qos)
an interchangeable transport medium module arranged between the mount module and (the patient monitoring device and configured to transport the prioritized data stream via a single data connection, See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data)
wherein the patient monitoring device is configured to receive the prioritized data stream via a-the single data connection and unpack the prioritized data stream into virtual representations of the first data stream and the second data stream and wherein the virtual representations emulate operational characteristics of the first physical device and the second physical device.  (See paragraphs 73, 74, 94, Abedi teaches a central care monitoring station that tracks and displays the data for different patients to the medical staff at the facilities the prioritized data received via a single connection)

	Regarding claim 19,
Abedi teaches a method for prioritizing data streams according to different priority levels, the method comprising: receiving, by a mount module, a first data stream from a first physical device, wherein the first data stream comprises a first data type; receiving, by the mount module, a second data stream from a second physical device, wherein the second data stream comprises a second data type and excludes the first data type; (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)
applying the different priority levels to each of the first physical device and the second physical device based on respective data types, including the first data type and the second data type; (See fig 11, paragraphs 103-105, Abedi teaches applying  different priority levels depending on the type of data that come into the coordinator and the needs of the devices. The emergency data is sent at the highest qos while nonemergency or nonmedical data is sent at a lower qos)
generating, by the mount module, a prioritized data stream comprising the first data stream and the second data stream that is based on the different priority levels assigned to both of the first physical device and the second physical device, wherein data provided by the first data stream is given a higher priority over data provided by the second data stream; transporting, by an interchangeable transport medium, the prioritized data stream via a single data connection; (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data)
receiving, by the patient monitoring device, the prioritized data stream via the single data connection; and (See paragraphs 73, 74, 94, Abedi teaches a central care monitoring station that receives and displays the data for different)
unpacking, by the patient monitoring device, the prioritized data stream into virtual representations of the first data stream and the second data stream, wherein the virtual representations emulate operational characteristics of the first physical device and the second physical device.  (See paragraphs 73, 74, 94, Abedi teaches a central care monitoring station that tracks and displays the data for different patients to the medical staff at the facilities the prioritized data received via a single connection)

	Regarding claim 20,
Abedi teaches the system of claim 1, wherein the first physical device is a physiological data acquisition device coupled to the patient, the first physical device being configured to obtain physiological data from the patient and provide the physiological data as the first data type transmitted to the mount module in the first data stream.  (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)

	Regarding claim 21,
Abedi teaches the system of claim 20, wherein the physiological data acquisition device comprises at least one sensor attached to the patient, the at least one sensor configured to measure the physiological data of the patient.  (See figures 12-13, paragraphs 108-109, Abedi teaches one non-medical data)

	Regarding claim 22,
Abedi teaches the system of claim 20, wherein the second data stream comprises network data as the second data type.  (See fig 11,  paragraphs 100-101, 103, Abedi teaches medical data vs nonmedical data and emergency medical data vs nonemergency medical data)

	Regarding claim 23,
Abedi teaches the system of claim 22, wherein the second data stream does not include physiological data obtained from the patient.  (See figures 12-13, paragraphs 108-109, Abedi teaches one non-medical data)

	Regarding claim 24,
Abedi teaches the system of claim 1, wherein the patient monitoring device is configured to unpack the prioritized data stream such that the data provided by the first data stream is unpacked with priority over the data provided by the second data stream.   (See fig 11, paragraphs 74, 103-104, Abedi teaches displaying the data at a central location for medical personal to monitor by queuing data at the coordinator)

Regarding claim 28,
Abedi teaches the system of claim 1, wherein: the patient monitoring device includes a first virtual device configured to emulate the first physical device, receive the virtual representation of the first data stream, and provide the virtual representation of the first data stream in a first emulated data stream to a first physical output port of the patient monitoring device, and (See figure 11 paragraphs 73-74, Abedi teaches displaying the medical data in virtual format to be viewed)
the patient monitoring device includes a second virtual device configured to emulate the second physical device, receive the virtual representation of the second data stream, (See figure 11, 17, paragraphs 117-120, Abedi teaches  transmitting different priority streams)and provide the virtual representation of the second data stream in a second emulated data stream to a second physical output port of the patient monitoring device. (See fig 11, paragraphs 74, 103-104,  Abedi teaches displaying the data at a central location for medical personal to monitor by queuing data at the coordinator)
Regarding claim 29,
Abedi teaches the system of claim 28, wherein: the first virtual device is configured to emulate at least one of device signals, control lines, or protocols of the first physical device based on the virtual representation of the first data stream, and the second virtual device is configured to emulate at least one of device signals, control lines, or protocols of the second physical device based on the virtual representation of the second data stream. .   (See fig 11, paragraphs 103-105, 74, Abedi teaches sending the prioritized data from the coordinator to the central station to view the data and then displaying the data at a central location for medical personal to monitor)

Regarding claim 30,
Abedi teaches the system of claim 2, wherein the mount module is configured to limit a throughput rate at which the second data stream is provided into the prioritized data stream according to a throughput rate threshold. (See paragraphs 141, 140, 142, Abedi)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedi (U.S Patent APP Pub 20120082036) in view Wiesnar (U.S. Patent App Pub 20150070187).

Regarding claim 4,
Abedi teaches the system of claim 2.
Abedi does not explicitly teach but blank teaches  wherein the first physical device is a Universal Serial Bus (USB) 0 device or a USB1 device.  (See paragraphs 65, 77, Wiesner teaches a USB device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wiesner with Abedi because both deal with transporting data. The advantage of incorporating the above limitation(s) of Wiesner into Abedi is that Wiesner teaches a method enables achieving economies of scale by configuring an access point to support different patient care facilities, where each patient care facility maintains an own secure patient care database node to ensure privacy and control of associated patient data by separating the medical device data and the patient data to be respectively stored and managed by the access point and the patient care database node, therefore making the overall system more robust and efficient. (See paragraphs [0013] - [0014], Wiesner)

2. Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedi (U.S Patent APP Pub 20120082036) in view Gotz (U.S Patent APP Pub 20160197820).

	Regarding claim 25,
Abedi teaches the system of claim 1, wherein the interchangeable transport medium module implements a first network connection for transport of the first data stream and a second network connection transport of the second data stream, wherein the first and second data stream have different priorities according to the different priority levels. (See fig 11, paragraphs 103-105, Abedi teaches applying  different priority levels depending on the type of data that come into the coordinator and the needs of the devices. The emergency data is sent at the highest qos while nonemergency or nonmedical data is sent at a lower qos)
Abedi does not explicitly teach but Gotz teaches that the first network connection is a first virtual local area network (VLAN) and the second network connection is a second virtual local area network (VLAN). (See paragraphs 33, 34, 35, Gotz  teaches multiple vlans for transportation od different priority data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gotz with Abedi because both deal with transporting data. The advantage of incorporating the above limitation(s) of Gotz into Abedi is that Gotz teaches a control device efficiently exchanges data over the data network, thus compliance with building regulations is reduced without sacrificing bumpless redundancy with overload protection, therefore making the overall system more robust and efficient. (See paragraphs [0011] - [0012], Gotz)

Claim 26-27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abedi (U.S Patent APP Pub 20120082036) in view Molettiere (U.S Patent 9148483).

Regarding claim 26,
Abedi teaches the system of claim 1.
Abedi does not explicitly teach but Molettiere teaches wherein the mount module generates the prioritized data stream by combining the first data stream and the second data stream into a single data stream transmitted by the single data connection. (See column 13 line 65 – column 14 line 25, Molettiere)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Molettiere with Abedi because both deal with streaming data. The advantage of incorporating the above limitation(s) of Molettiere into Abedi is that Molettiere teaches the method allows the user to perform tasks including correcting incorrect data, entering biometric data, modifying data stream prioritization settings, entering quality metric data for data streams, setting goals, entering data that is not tracked by user's devices and interacting socially and competitively with other users in an efficient manner while allowing a data synthesizer to send a command to adjust a thermostat to achieve comfortable temperature for the user, therefore making the overall system more robust and efficient. (See column 2, Molettiere)

Regarding claim 27,
Abedi and Molettiere teaches system of claim 26.
Molettieree teaches wherein the prioritized data stream is a continuous stream of data with data of the first data stream and data of the second data stream intermixed over time. (See column 13 line 65 – column 14 line 25, Molettiere) See motivation to combine for claim 26.
Regarding claim 31,
Abedi teaches the system of claim 1.
Anedi does explicitly teach but Molettiere teaches wherein the mount module is configured to supply power to the patient monitoring device via a power connection.  (See column 25 lines 47-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Molettiere with Abedi because both deal with streaming data. The advantage of incorporating the above limitation(s) of Molettiere into Abedi is that Molettiere teaches the method allows the user to perform tasks including correcting incorrect data, entering biometric data, modifying data stream prioritization settings, entering quality metric data for data streams, setting goals, entering data that is not tracked by user's devices and interacting socially and competitively with other users in an efficient manner while allowing a data synthesizer to send a command to adjust a thermostat to achieve comfortable temperature for the user, therefore making the overall system more robust and efficient. (See column 2, Molettiere)

Allowable Subject Matter
Claim 32 is allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the mount module is configured to be coupled… (claim 1, 32)”, “the mount module is configured to (i) receive..., (ii), apply, (iii) generate (claim 1, 32)”, “the mount module is configured to (i) receive..., (ii), apply, (iii) generate (claim 18)”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See paragraph 9 of Applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Abedi teaches an allocation of time slots in a multichannel environment. It does not teach or fairly suggest "generat[ing] a prioritized data stream comprising the first data stream and the second data stream based on the different priority levels assigned to both of the first physical device and the second physical device, wherein, when generating the prioritized data stream, data provided by the first data stream is given a higher priority over data provided by the second data stream," as recited in claim 1.”

Examiner’s response: Examiner respectfully disagrees and points to Abedi. Abedi in paragraphs 100, 107, 109. These sections teach that the data is prioritized in four classes based on different devices needs and the streams are prioritized based on this classes of data. 

Applicant Argues: “Specifically, Abedi does not disclose that the central care and monitoring unit (i.e., the alleged patient monitoring device) receives a prioritized data stream via a single data connection, nor does it disclose that the central care and monitoring unit unpacks a "prioritized data stream into virtual representations of the first data stream and the second data stream, wherein the virtual representations emulate operational characteristics of the first physical device and the second physical device," as recited in claim 1.”

Examiner’s response: Examiner respectfully disagrees and points to Abedi. Abedi in paragraphs 131, 132, 74 which teaches an above protocols only involve the sensor and the coordinator. However, an MBAN may be implemented in such a way that several coordinators report to some form of central monitor as previously mentioned, which could be either automatic or under human supervision. For example, such a central monitor could be located at the desk of a ward sister who oversees several patients in a hospital. In this scenario, data transfers to and from the central monitor and pertaining to the network device in emergency (for example, sensed data from a network device in emergency, which the coordinator relays to the central monitor) can also be streamed in the same way. In addition, as already mentioned, such a central monitor could assist (or even take over) the scheduling task of the coordinator. These sections teaches showing virtual representations of the data steams for the staff to track patients vitals signs which are the characteristics of the operation of these devices/sensors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
1. Takei (U.S. Patent App Pub 20160364525) teaches a apparatus has a memory circuitry (9) for storing a set of medical images obtained by capturing a subject (P) and a set of pieces of additional information, respectively associated with the set of medical images. A transfer circuitry (17) transfers the set of medical images to an external apparatus in accordance with a predetermined transfer sequence, changes the predetermined transfer sequence when the additional information is associated with each medical image that matches a predetermined determination condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444